 

Exhibit 10.1

 

GE Capital Equity Investments, Inc.

201 Merritt 7

1st Floor

Norwalk, CT 06851

 

July 9, 2015

 

Via Telecopier

 

EVINE Live Inc.

6740 Shady Oak Road

Eden Prairie, MN 55344-3433

Attn: Russell Nuce, Acting General Counsel

Fax: (612) 947-0188

 

Dear Russell:

 

We understand that EVINE Live Inc., a Minnesota corporation f/k/a ValueVision
Media, Inc. (the “Company”), intends to implement a Shareholder Rights Plan (the
“Plan”) and in connection therewith to issue to all of the holders of the
Company’s outstanding common shares a dividend consisting of a right (the
“Rights”) to purchase one one-thousandth of a share of Series A Junior
Participating Preferred Stock, par value $0.01 per share, of the Company (the
“Series A Preferred Stock”).

 

We refer to that certain Amended and Restated Shareholder Agreement dated as of
February 25, 2009 (the “Shareholder Agreement”), among the Company, GE Capital
Equity Investments, Inc., a Delaware corporation (“GE Capital”), and
NBCUniversal Media, LLC, a Delaware limited liability company (successor by
conversion to NBC Universal, Inc., a Delaware corporation) (“NBCU”). Capitalized
terms used and not otherwise defined in this letter shall have the respective
meanings assigned to such terms in the Shareholder Agreement. Provided that the
plan is implemented in a form that does not deviate in any material respect from
the draft Shareholder Rights Plan agreement delivered to the Grandfathered
Investors (as defined below) on July 8, 2015, this letter shall serve as written
consent of GE Capital, the “Investor” as defined in the Shareholder Agreement,
pursuant to Section 3.04(a) of the Shareholder Agreement, to the Company’s
implementation of the Plan and issuance of the Rights and the securities that
may be issued upon exercise or exchange of the Rights in accordance with the
Plan, including shares of Series A Preferred Stock or common shares of the
Company. This consent is granted in consideration for, and is expressly
conditioned upon, the Company’s covenants set forth in the numbered paragraphs
below. As used herein, the term “Grandfathered Investor” means each of GE
Capital, NBCU and any of their respective Affiliates that holds shares of the
Company’s common stock from time to time; provided that once GE Capital and its
Affiliates (the “GE Group”) or NBCU and its Affiliates (the “NBCU Group”) no
longer hold any shares of the Company’s common stock, then none of the Persons
in the GE Group or the NBCU Group, respectively, shall thereafter be deemed a
Grandfathered Investor.

 

 

 

 

EVINE Live Inc.

July 9, 2015

Page 2

 

In consideration for the consent granted in the preceding paragraph, the Company
hereby agrees that, for so long as any Grandfathered Investor holds shares of
the Company’s common stock:

 

(1)In the event that any Grandfathered Investor sells or otherwise transfers
shares of Company common stock currently owned by such Grandfathered Investor to
any third party identified to the Company in writing (any such third party, an
“Exempt Purchaser”), the Company shall take all actions necessary under the Plan
so that such Exempt Purchaser shall not be deemed an Acquiring Person (as
defined in the Plan) by virtue of the acquisition of such shares.

 

(2)Upon request of any Grandfathered Investor or any Exempt Purchaser, and in
connection with a transfer by such Grandfathered Investor or such Exempt
Purchaser of the Company’s outstanding shares of common stock to an Exempt
Purchaser, the Company shall enter into an agreement with the acquiring Exempt
Purchaser granting such acquiring Exempt Purchaser substantially the same rights
as set forth in paragraphs (1) and (2) of this letter with respect to any sale
of the Company’s outstanding shares of common stock purchased from such
Grandfathered Investor to any other third party; provided, however, that the
Company shall not be required to enter into such an agreement with an acquiring
Exempt Purchaser in respect of shares of common stock acquired by such Exempt
Purchaser in (i) a widely distributed underwritten public offering or (ii) a
“brokers’ transaction” within the meaning of Section 4(a)(4) of the Securities
Act, it being understood that this proviso shall not apply to any Exempt
Purchaser acting as an underwriter or a broker in a transaction described in
clause (i) or (ii).

 

(3)The Company shall not, without the written consent of each Grandfathered
Investor, (a) amend the Plan in any material respect, other than to accelerate
the Expiration Date or the Final Expiration Date, or (b) adopt a new shareholder
rights plan or take any other actions described in Section 3.04(a)(i) of the
Shareholder Agreement. For purposes of this paragraph (3) and paragraph (4)
below, the consent of any Grandfathered Investor that is an Affiliate of GE
Capital shall be deemed consent of all Grandfathered Investors that are
Affiliates of GE Capital and the consent of any Grandfathered Investor that is
an Affiliate of NBCU shall be deemed consent of all Grandfathered Investors that
are Affiliates of NBCU.

 

(4)No provision of this letter may be waived, altered, supplemented or amended,
except in writing, in the case of an amendment, by the Company and each
Grandfathered Investor or, in the case of a waiver, by each Grandfathered
Investor.

 

(5)GE Capital and the Company agree that NBCU is an express third-party
beneficiary of this letter, entitled to rely upon and enforce this letter as
though NBCU were a party to this letter.

 

 

 

EVINE Live Inc.

July 9, 2015

Page 3

 

Sincerely,

 



GE Capital Equity Investments, Inc.         By: /s/ Rich Fraser   Name: Rich
Fraser   Title: Vice President         Accepted and Agreed:         EVINE Live
Inc.         By: /s/ Russell Nuce   Name: Russell Nuce   Title:

Executive Vice President and

Chief Strategy Officer

 

 



 

 

 

 

